There have been two opinions of this court in the above entitled and numbered cause. On December 13, 1921, the opinion of this court, by Mr. Justice Miller, reversed and remanded the cause, with instructions to the trial court to proceed further in accordance with the views therein expressed; on December 26th, thereafter, the defendants in error filed their petition for rehearing, which petition was granted by this court on January 10, 1922; thereafter, *Page 85 
on January 17, 1922, there was an opinion of this court by the then Mr. Justice Elting, affirming the judgment of the trial court; thereafter, on January 28, 1922, the plaintiff in error filed her petition for rehearing; and thereafter, on February 14, 1922, it was ordered by this comet that the latter opinion be withdrawn and the original opinion reinstated; on February 20, 1922, a supplemental motion for rehearing was filed, and a response thereto filed on February 23, 1922; on March 17, 1922, a rehearing was granted and application for oral argument on rehearing was likewise granted, and the same was heard on December 12, 1922, and at that time the cause was submitted on such oral arguments and briefs of counsel.
We have carefully re-examined the record, as well as the opinions heretofore rendered, aforesaid, and the oral arguments and briefs of counsel have been fully considered, and we are clearly of the opinion that the opinion of this court by Mr. Justice Elting, rendered on January 17, 1922, should be adhered to and be filed as the opinion in the cause; and it is so ordered.